MEMORANDUM ***
We have already held that Congress did not exceed the scope of its Commerce Clause authority in enacting 18 U.S.C. § 228. See United States v. Mussari, 95 F.3d 787, 790 (9th Cir.1996). “The obligation of a parent in one state to provide support for a child in a different state is ... a thing in interstate commerce and falls within the power of Congress to regulate.” Id. (applying United States v. Lopez, 514 U.S. 549, 558, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995)).
Nothing in United States v. Morrison, 529 U.S. 598, 120 S.Ct. 1740, 146 L.Ed.2d 658 (2000), changes this analysis. Morrison reaffirms the Lopez framework and does not address the basis for Commerce Clause jurisdiction at issue in Mussari, namely, the regulation of a thing in interstate commerce. See Morrison, 529 U.S. at 608-09 (“Petitioners do not contend that these cases fall within either of the first two of [Lopez’s] categories of Commerce Clause regulation.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.